Citation Nr: 1146874	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for traumatic arthritis of the right foot, status post motor vehicle accident.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

8.  Entitlement to an evaluation in excess of zero percent for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served from April 1, 1981 to July 2, 1981, from January 21, 2003 to October 11, 2003, and from July 15, 2005 to March 6, 2006.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2006 VA Regional Office (RO) rating decision that granted service connection for lumbar spine degenerative disc disease rated 10 percent disabling, left knee degenerative joint disease, rated 10 percent disabling, and hypertension, evaluated as noncompensably disabling, all effective from March 7, 2006.  The Veteran has filed a timely appeal for higher initial ratings.  The October 2006 rating determination also denied service connection for right knee strain, right shoulder strain, traumatic arthritis of the right foot, a right ankle disability and type II diabetes mellitus that the appellant has also appealed.

In the Representative's November 2011 Informal Hearing Presentation, the issue of entitlement to nonservice-connected pension has been raised.  This matter is referred to the RO for further consideration.  

Following review of the record, the issues, with the exception of entitlement to service connection for traumatic arthritis of the right foot, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Right foot traumatic arthritis clearly and unmistakably preexisted service and did not permanently increase in severity during service or within one year of separation.  


CONCLUSION OF LAW

Traumatic arthritis of the right foot both clearly and unmistakably preexisted service and was not aggravated therein.  Traumatic arthritis may not be presumed to have been aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.306 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has traumatic arthritis of the right foot, status post motor vehicle accident, that is of service or training onset for which service connection should be granted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim of by letters dated in January and June 2006 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The latter letter addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  Extensive VA clinical records have been submitted and received in support of the claim and have been carefully reviewed.  The Veteran underwent a VA examination in September 2006.  He was afforded a personal hearing at the RO in March 2011.  The evidence of record, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.  For these reasons, the Board may proceed to adjudicate the claim.

The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for traumatic arthritis of the right foot is ready to be considered on the merits. 

Pertinent Law and Regulations- General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (training), or from an injury incurred or aggravated while performing inactive duty for training (training). 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011).

Factual Background

Military records include a February 1981 examination for entrance into the Army National Guard in which the musculoskeletal system and lower extremities were evaluated as normal.  Subsequent National Guard physical examination reports dated in 1985, 1989, 1993, and 1999 were also negative musculoskeletal defect, and the lower extremities were evaluated as normal on those occasions.  Multiple National Guard Annual Medical Certificates dated between 1997 and 2002 are of record in which the Veteran denied having or being treated, including surgery, for any medical problems, since his last periodic physical examination.  The National Guard records in general are negative for a right foot injury between 1981 and 2002.

In April 2003, during a period of active duty, the Veteran was seen for complaints of right foot pain with activity.  History was provided of right foot injury in a motor vehicle accident in January 2002, with repair of a fracture at that time.  On examination, there was tenderness with palpation of the second and fourth metatarsals.  An X-ray was interpreted as showing probable old fracture of the third, fourth and fifth metatarsal with degenerative osteoarthritic changes, articular deformity of the third and fourth metatarsal joints, and pseudoarticulation with proximal displacement of the fifth metatarsal.  An assessment of right foot pain secondary to degenerative arthritic changes was noted.  Similar history was recorded in May 2003 when it was also noted that he had had no recent foot injuries.  It was recorded that the appellant had been followed by his personal physician for the injury.  An assessment of chronic right foot pain was rendered.  Alabama Army National Guard records dated in September 2003 reflect history of a prior motor vehicle accident resulting in a tibial fracture with the placement of four pins to hold the tibia in place for healing.  

During a subsequent period of active duty, the Veteran was seen in podiatry consultation in September 2005 for medical board purposes where it was reported that he had had a painful right foot since a motor vehicle accident in 2003.  History was provided to the effect that he had undergone open reduction with internal fixation of the right foot with removal of the hardware approximately one year later.  The Veteran related that since the accident and surgery, it was difficult for him to wear boots, run or jump and relieve right foot pain.  Pain was rated as seven on a 10 scale (7/10), and was slight and occasional.  An X-ray of the right foot disclosed arthritic changes in the mid foot and of the cuboid metatarsal articulation.  A diagnosis of traumatic arthritis of the right foot, status post motor vehicle accident, was rendered.  Following evaluation, it was noted that the service member found it very difficult to perform the duties expected of a member of his rank and position due to foot trauma.  It was recommended that his case be referred to the Physical Examination Board for further evaluation and recommendation for disposition. 

The Veteran underwent an examination in October 2005 in connection with a Medical Evaluation Board where he provided history of a motor vehicle accident approximately two to three years before with pins placed in the right leg and current complaints of arthritis pain.  A Medical Evaluation Board Proceedings report, DA Form 3947, dated in December 2005 noted that traumatic arthritis of the right foot, status post motor vehicle accident, existed prior to service and had not been permanently aggravated by service.  An ensuing Physical Evaluation Board Proceedings report dated in February 2006 Board indicated that arthritis of the right foot following foot fracture in a motor vehicle accident was neither service incurred nor permanently aggravated by military service.  It was noted that although he was in membership status at the time of onset of the injury, there was insufficient evidence that there was a causal relationship between the injury or disease and the performance of military duty.  The Veteran was advised that because the condition was not incurred in service or permanently aggravated therein, he was ineligible for disability compensation and was therefore separated without disability benefits.  

VA outpatient records dating from May 2006 refer to scars of the dorsal right foot from surgery and a positive history of right foot arthritis for which the Veteran was treated. 

The appellant was afforded a VA general medical examination in September 2006.  He reported a history of a right foot fractured instep from a motor vehicle accident while in the military in 1997 with foot surgery and pins placed in the foot at that time but not in the ankle.  On examination, there was an old mild fracture deformity of the fourth toe metatarsal.  There was evidence of widening of the fourth toe metatarsalphalangeal joint probably related to remote trauma, as well as considerable narrowing of the tarsometatarsal joint of the fifth toe with subarticular cyst-like changes in the cuboid.  Following examination, an impression of posttraumatic osteoarthrosis of the fourth and fifth toes was rendered.

In correspondence dated in July 2007, the Veteran stated that his right foot had started giving him trouble while in the line of duty.  In March; 2009, he related that he was not having any problem with his right foot until he was deployed. 

The Veteran presented testimony on personal hearing in March 2011 to the effect that he injured his right foot after falling off the back of a truck in 1997 for which he subsequently had surgery, while coming back from a weekend training exercise.  He related that he continued to have right foot symptoms and currently had a painful right foot problem that made it difficult to engage in sustained walking.  

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for traumatic arthritis of the right foot, status post motor vehicle accident, is not warranted for reasons stated below.

At the outset, the Board notes that generally, veterans are presumed to have entered service in sound condition on service entrance. See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability existed prior to service and that the disease or injury was not aggravated therein. See VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable. Cotant v. West, 17 Vet.App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated when no preexisting condition is noted upon entry into service, the veteran is presumed to be sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir.2004).  

In this case, the Board points out that when examined a number of times between 1981 and 1999 for National Guard purposes, the musculoskeletal system and lower extremities were evaluated as normal.  As indicated above, the Veteran denied having or being treated for any medical problems, including surgery, since his last periodic physical examination in multiple National Guard Annual Medical Certificates dated between 1997 and 2002.  There is no entrance examination report for active duty activation in January 21, 2003.  However, within several months, he was seen for right foot pain and provided a clear history of right foot fracture the year before for which he had undergone internal fixation.  Right foot arthritis was shown on X-ray.  No history was recorded at that time that the injury had occurred while he was on National Guard duty.  

As such, the Board finds that the two-step presumption of soundness at service entrance attaches as right foot fracture, including arthritis, was not noted on service entrance in January 2003.  As such, there must be clear and unmistakable evidence showing that it existed prior to active service, and clear and unmistakable evidence that it was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  The Board finds in this case, however, that the evidence rises to the exacting level demanded by the law, and the presumption of soundness as to traumatic arthritis of the right foot, status post motor vehicle accident, is rebutted.

Here, there is lay evidence of right foot injury in the early 2000s without any contemporary history whatsoever that it was training related.  Certainly, this injury and the attendant surgery were observable to a layperson.  Therefore, a layperson is competent to report the existence or a history of right foot injury leading to surgery. See Layno v. Brown, 6 Vet. App. 465 (1994).  There is no credible evidence that the injury occurred during a period of training or active duty as evidenced by the appellant's numerous affirmative statements denying being treated for any medical problems, including surgery in the years prior to 2003.  Therefore, his remote statements and testimony of right foot injury occurring during a training event in 1997 do not comport with the contemporary clinical records and are simply not credible.  In view of the above, the Board finds that there is clear and unmistakable evidence that right foot injury with subsequent onset of arthritis preexisted active service that began in January 2003. 

In addition, there is clear and unmistakable evidence that this condition was not aggravated during or by service.  Although service treatment records reflect that the Veteran was treated for right foot complaints for which he was placed on profile, records indicate that he had had right foot pain since the initial injury and subsequent surgery.  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service that is not demonstrated in this case.  It is the underlying disorder, as opposed to the symptoms, that must be shown to have worsened in order to find aggravation. See Hunt v. Derwinski, 1 Vet.App. 292, 296 (1991); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993).  The determination of whether a preexisting disability was aggravated by service is a question of fact. Doran v. Brown, 6. Vet. App. 283, 286 (1994).

In this case, the Board points out that during active duty between 2005 and 2006, a determination was made that right foot injury with traumatic arthritis was a condition that disqualified the Veteran for further service and medical and physical evaluation boards was convened.  The findings of such clearly and decisively found that the disability existed prior to service and had not been permanently aggravated by service, and that arthritis of the right foot following foot fracture in a motor vehicle accident was neither service incurred nor permanently aggravated by military service.  

Additionally, the findings and assessment on post service VA examination of the right foot in September 2006 were essentially those that had been reported when the Veteran was first evaluated for such in 2003.  VA outpatient records dating from 2006 reflect that he continues to receive treatment for the same or similar symptoms affecting the right foot.  This clearly and unmistakably establishes that there was no increase in severity or aggravation during service.  Right foot injury with traumatic arthritis clearly and unmistakably preexisted service and was not aggravated by service.  Furthermore, there is no lay or medical evidence of an increase in severity within one year of separation.

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable in this instance.  The preponderance of the evidence is against the claim of entitlement to service connection for traumatic arthritis of the right foot, status post motor vehicle accident, and it is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a traumatic arthritis of the right foot is denied.



REMAND

The Board finds that further development of the evidence is warranted prior to disposition of the remaining issues on appeal.

Review of service records discloses that in September 2003, the Veteran was afforded a physical examination weeks prior to discharge from active duty and was discovered to have a blood glucose of 110 that was characterized as high.  It was noted that urinalysis was negative for sugar, but he was advised to follow-up with his primary care provider at his home station.  On a National Guard Report of Physical Examination in October 2004, type II diabetic was recorded as an abnormality.  Blood glucose was 108.  On reactivation, Alabama Army National Guard records dated in September 2005 noted that blood glucose was 110 but that urinalysis was negative.  

Subsequent thereto, the Veteran underwent an examination in October 2005 in connection with a Medical Evaluation Board where it was reported that he was referred for diabetes mellitus and had been prescribed Metformin.  It was reported that he had a blood glucose of 110 with hyperglycemia that had been referenced in September 2003 with no mention of being on medication, including Metformin.  The appellant was given a diagnosis of adult onset diabetes that was determined to not meet retention standards.  The Medical Evaluation Board Proceedings report, DA Form 3947, dated in December 2005 found that adult onset diabetes mellitus existed prior to service and had not been permanently aggravated by service.  

In correspondence dated in July 2007, the Veteran stated that he became diabetic while in the line of duty.  He testified that he was first diagnosed with diabetes at Fort Benning, Georgia in 2003, and was given medication at that time that he had continued to take.

The Board observes in the case, that while the claim has been denied on the basis that type II diabetes preexisted service and was not aggravated therein, the record indicates that the first instance of an elevated blood glucose was shown approximately nine months into the Veteran's active service that began in January 2003.  While a diagnosis of diabetes mellitus, type II was not recorded at that time, the Board must ascertain whether the laboratory finding at that time was emblematic of an incipient diabetes.  As well, the question of whether type II diabetes was manifested within one year of discharge from active service also comes into play.  In view of the above, the Veteran requires a VA examination in this regard, to include a clinical opinion.  

The record reflects that the Veteran was scheduled for VA hypertension, joints, and spine examinations in May 2005 to which he failed to report.  Subsequently received was a September 2011 Statement in Support of the Claim from the accredited representative relaying that he or she had been informed by the Veteran that he did had received notice of the examinations and that he was willing to report upon written notification.  The Board finds that this explanation provides good cause for failing to report for examination such that the hypertension, joints and spine examinations should be rescheduled.  

The Veteran presented testimony on personal hearing in March 2011 to the effect that his hypertension had gotten worse and that he was currently being treated for such at El Paso Cardiology.  He should therefore be contacted and requested to provide authorization from this provider to retrieve records.  The appellant also indicated that he received continuing treatment at VA for his multiple service-connected orthopedic disabilities.  The record reflects that VA outpatient records date through September 2007, with the exception of a small amount of VA records dated between December 2008 and December 2009.  The Board is thus put on notice as the existence of additional VA records that may have some bearing on the claims.  Accordingly, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from October 2007 through the present should be requested and associated with the claims folder.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization to retrieve records from all providers, including El Paso Cardiology, from whom he has received treatment for service-connected disabilities and the claimed disorders.  These records should be requested and associated with the claims folder.

2.  Request VA clinical records dating from October 2007 to the present and associate with the claims folder.

3.  Schedule the Veteran for a VA examination(s) to evaluate the status of service-connected orthopedic and hypertension disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination as to all service-connected musculoskeletal disorders.

4.  Schedule the Veteran for a VA endocrine examination.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed, and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) the elevated glucose finding in September 2003 was consistent with incipient diabetes, or whether it was represented no more than a random finding at that time and was inconclusive as to whether the Veteran would later develop diabetes.  The examiner should provide full rationale for the opinion. 

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

5.  After taking any further development deemed appropriate, and if a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


